Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 29, 2015

The Court of Appeals hereby passes the following order:

A15A1628. MICHAEL L. DIXON v. MONTE HOWARD.

      This case originated as a contract/tort action in magistrate court. Michael
Dixon sought approximately $6,500 in damages. The magistrate court awarded Dixon
$1,500, and Dixon sought to appeal the ruling directly to this Court. However, “[t]he
only avenue of appeal available from [a] magistrate court judgment is provided by
OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state or superior
court.” Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991). This Court may
only address magistrate court matters that already have been reviewed by the state or
superior court. See id.; Westwind Corp. v. Washington Federal Savings & Loan Assn.,
195 Ga. App. 411 (1) (393 SE2d 479) (1990).
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” See Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664 (373 SE2d 368) (1988). Accordingly, this appeal is hereby
TRANSFERRED to the Fulton County State Court.

                                         Court of Appeals of the State of Georgia
                                                                              04/29/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.